August 23, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       AGBOLADE O. ODUTAYO, Appellant

NO. 14-12-00121-CV                         V.

             JASPER EMERGENCY MEDICINE ASSOCIATES, PA
          AND THE SCHUMACHER GROUP OF TEXAS INC., Appellees
                   ________________________________

       The court today heard appellees’ motion to dismiss the appeal from the judgments
in favor of appellees, Jasper Emergency Medicine Associates, PA and The Schumacher
Group of Texas Inc., signed August 1, 2011, and January 5, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We order appellant, Agbolade O. Odutayo, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.